         Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 1 of 23




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

TRAVIS L.,

                                             Plaintiff,
                v.
                                                                         No. 3:19-CV-663
ANDREW SAUL,                                                                    (CFH)
Commissioner of Social Security,

                            Defendant.
_____________________________________


APPEARANCES:                                              OF COUNSEL:

Lachman, Gorton Law Firm                                  PETER A. GORTON, ESQ.
P.O. Box 89
1500 East Main Street
Endicott, New York 13761-0089
Attorney for plaintiff

Social Security Administration                            TIMOTHY SEAN BOLEN, ESQ.
J.F.K. Federal Building, Room 625
15 New Sudbury Street
Boston, MA 02203

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE



                          MEMORANDUM-DECISION AND ORDER 1

        Plaintiff Travis L. 2 brings this action pursuant to 42 U.S.C. § 405(g) seeking to

review the determination of the Commissioner of Social Security (“the Commissioner”).


1 The parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), FED. R. CIV. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. See Dkt. No. 9.

2 In accordance with guidance from the Committee on Court Administration and Case Management of
the Judicial Conference of the United States, which was adopted by the Northern District of New York in
2018 to better protect personal and medical information of non-governmental parties, this Memorandum-
Decision and Order will identify plaintiff by his first name and last initial.

                                                    1
          Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 2 of 23




That determination denied his application for supplemental security income benefits

pursuant to Title XVI of the Social Security Act. See Dkt. No. 1. Plaintiff moves for,

inter alia, reversal and remand for further administrative proceedings, while the

Commissioner cross moves for a judgment on the pleadings. See Dkt. Nos. 14, 17. For

the reasons that follow, the determination of the Commissioner is reversed, the

Commissioner’s motion is denied, and plaintiff’s motion for judgment on the pleadings is

granted to the extent that is seeks reversal and remand for further administrative

proceedings.



                                            I. Background 3

                                       A. Factual Background

        Plaintiff was born on September 9, 1988 and has a high school education. See

T. 28-30. Plaintiff attended special education classes and his final two years of high

school were spent in vocational training programs. See T. 29, 145, 247. Plaintiff’s

employment history consists of having worked for limited periods of time as a

dishwasher and a kitchen cleaner. See T. 30-33, 62, 134-39, 146, 163-72.

        Plaintiff testified that he suffers from a severe astigmatism, which has prevented

him from taking and passing his driver’s test. See T. 35-36, 47-48, 50, 211-40, 286-90,

322-28. In addition, plaintiff was born with what he describes as an “underdeveloped

cerebellum,” resulting in his poor motor function and balance issues. See T. 36-37; see




3  References to the administrative transcript will be cited as “T” and page citations will be to the page
numbers in the bottom right-hand corner of the administrative transcript. See Dkt. No. 11. All other
citations will be to the pagination generated by the Court’s electronic filing system, CM/ECF, and will
reference the page numbers that are utilized in the document header, rather than the pagination of the
original documents.

                                                      2
         Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 3 of 23




also id. at 36 (“I stumble around when I walk. I can’t walk in a straight line.”). Plaintiff

also suffers from Gordon Holmes syndrome 4—which he describes as being

characterized by low testosterone—and results in low energy, gynecomastia, and

sterilization. See T. 37-39. Plaintiff reported increased energy levels as a result of

undergoing deep muscle injections for that condition. See T. 37-38, 49, 305-21.

        Plaintiff lives in a house with his parents and younger sister. See T. 34-35, 45-

46. He is able to cook simple meals, do his own laundry, take care of his pets, and

clean his room without assistance. See T. 41-43, 46-47. Plaintiff described his typical

day as follows:

                Wake up, get on the computer, play my computer game for
                about an hour or two or three at the most. Then if need be,
                take care of the dog and then I just watch TV shows or
                Netflix or a movie until [my family returns] . . . around five.

T. 46; see also T. 152062. Plaintiff leaves his home approximately twice per week to

visit friends to “[h]ang out, play cards, or card games or watch a movie.” See T. 44-45.



                               B. Relevant Medical Background

                            1. Physician Assistant Joseph Brunt

        At the hearing, plaintiff testified that he is seen once per year by Physician

Assistant Joseph Brunt, but the medical records in the administrative transcript reflect

that it is somewhat less frequently. See T. 49, 241-42 (8/4/15 office visit), 243-44

(12/17/13 office visit), 296-300 (12/4/17 office visit), 301-03 (5/7/18 questionnaire).



4  “Gordon Holmes syndrome is a rare condition characterized by reproductive and neurological
problems.” U.S. Nat’l Lib. of Med., Gordon Holmes Syndrome, https://ghr.nlm.nih.gov/condition/gordon-
holmes-syndrome (last visited Sept. 18, 2020). The condition is occasionally also referred to as, inter
alia, “cerebellar ataxia and hypogonadotropic hypogonadism.” Id.

                                                   3
          Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 4 of 23




According to P.A. Brunt, plaintiff suffers from Gordon-Holmes syndrome,

hypogonadism, and a learning disability, but those conditions would not result in plaintiff

being off-task or absent from work. See T. 303. In a letter dated May 7, 2018, P.A.

Brunt stated:

                       [Plaintiff] came in the office today for follow-up
                appointment. He did bring a copy of the paperwork . . .
                regarding his application for Social Security benefits. The
                form []he provided mainly deals with patient limitations that
                are due to pain. I feel the form does not apply to this patient.
                He does have Gordon-Holmes syndrome[, w]hich does have
                [an] associated learning disability.

                       [Plaintiff] also takes weekly testosterone injections
                due to his hypogonadism. I do support [plaintiff’s]
                application for Social Security disability benefits.

T. 302.



                                  2. Gilbert Jenouri, M.D.

       On July 7, 2016, plaintiff was examined by consultative examiner Gilbert Jenouri

M.D. See T. 280-285. At that examination, plaintiff reported that he experiences

balance difficulties, was diagnosed as having an underdeveloped cerebellum, and

“found to have difficulties with fatigue and decreased strength associated with low

testosterone levels.” T. 280.

       Plaintiff’s physical examination was largely normal, but Dr. Jenouri did observe

that plaintiff was unable to walk on his heels and toes due to difficulties with his balance.

See T. 280-81; see also T. 282 (“abnormal tandem walk and heel-to-toe testing”). Dr.

Jenouri opined that plaintiff suffered from, inter alia, an underdeveloped cerebellum,

imbalance, hypotestosteronism, and fatigue. See T. 282. Dr. Jenouri provided a



                                               4
        Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 5 of 23




medical source statement which reflected that plaintiff was restricted to activities in a

seated position and restricted from driving and operating heavy machinery, as well as

activities that require fine visual acuity. See T. 282.



                                    3. T. Inman-Dundon

       In August 2016, non-examining state agency psychologist, T. Inman-Dundon,

Ph.D., completed an initial level psychiatric review technique of plaintiff. See T. 51-63.

Dr. Inman-Dundon noted that plaintiff was moderately limited in his ability to understand

and remember detailed instructions, carry out detailed instructions, travel in unfamiliar

places or use public transportation, and set realistic goals or make plans independently

of others, but otherwise no further limitations See T. 59-61. Dr. Inman-Dundon

concluded that plaintiff was capable of performing the basic mental demands of

unskilled work, which was “consistent with the [plaintiff’s] longitudinal medical record

and reported activities of daily living.” T. 61.



                                4. Amanda Slowik, Psy.D.

       On July 7, 2016, plaintiff was examined by consultative examiner Amanda

Slowik, Psy.D. See T. 273-79. Plaintiff presented as cooperative, exhibited adequate

social skills, questionable personal grooming skills, adequate expressive and receptive

language skills, normal thought process, euthymic mood, appropriate affect, moderate

to markedly impaired attention and concentration skills due to limited intellectual

functioning, intact memory skills, intellectual functioning in the borderline range, and fair

insight and judgment. See T. 274-75. Dr. Slowik observed that, based upon his



                                               5
         Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 6 of 23




previous testing, plaintiff’s intellectual functioning was in the borderline range and that

his “[g]eneral fund of information was somewhat limited.” T. 275.

        In her medical source statement, Dr. Slowik opined that although the results of

plaintiff’s evaluation appeared to be consistent with cognitive problems, “this does not

appear to be significant enough to interfere with the [plaintiff’s] ability to function on a

daily basis.” See T. 276. Dr. Slowik diagnosed plaintiff with, inter alia, “[b]orderline

intellectual functioning.” T. 276.



                                  5. Adam R. Krantweiss, Ph.D.

        On November 10, 2015, plaintiff was examined by consultative examiner Adam

R. Krantweiss, Ph.D. “to determine his level of intellectual functioning and academic

achievement.” T. 247-253. At the examination, Dr. Krantweiss administered the

Wechsler Adult Intelligence Scale, 5 which indicated that plaintiff had a verbal

comprehension score of 89 (low-average to average), perceptual reasoning score of 90

(low-average to average), a working memory score of 74 (borderline), and a processing

speed score of 65 (extremely low to borderline). See T. 248-50. Although Dr.

Krantweiss was unable to interpret plaintiff’s full-scale IQ score, he opined that plaintiff’s

general ability index was 88, which fell within the low-average to average range. See T.

248.




5  The Wechsler Adult Intelligence Scale “‘is the most commonly used adult IQ test for measuring
intelligence.’” Randolph v. Berryhill, No. 17-CV-6711 (BCM), 2019 WL 1434301, at *11 n.11 (S.D.N.Y.
Mar. 29, 2019) (citations omitted). The current version of the test returns scores on four separate indices
of adult intelligence—verbal comprehension, perceptual reasoning, working memory, processing speed—
as well as a full-scale IQ score, all normed on 100. See id. Scores of 90-109 are considered “average,”
scores of 80-89 are termed “low average,” scores of 71-79 denote “borderline intellectual functioning.” Id.

                                                    6
          Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 7 of 23




        In addition, Dr. Krantweiss administered the Wide Range Achievement Test, 6

which showed that plaintiff exhibited “low to below average” skills in word reading,

sentence comprehension, and reading composite. T. 250. The results also reflected

that plaintiff exhibited “lower extreme to low” skills in spelling and math computation. T.

250. Dr. Krantweiss described plaintiff’s scores as being commensurate as that of a

third grader. See T. 251.

        Dr. Krantweiss noted that plaintiff exhibited limited spelling and math skills, and

opined that these skills would prevent plaintiff from “functioning optimally” in a work

setting. See T. 251. He opined, however, that plaintiff “could function in some work

settings, but limitations would preclude him working competitively across a wide variety

of work-related settings.” T. 252.



                                    C. Procedural Background

        On February 17, 2016, plaintiff filed an application for supplemental security

income under Title XVI of the Social Security Act, in which he alleged a disability onset

date of February 17, 2016. 7 See T. 10, 33-34, 124-33. Plaintiff’s application was

initially denied by the Commissioner on August 16, 2016. T. 65-71. Following plaintiff’s

request for a hearing, plaintiff appeared with counsel before Administrative Law Judge

(“ALJ”) Bruce S. Fein on May 22, 2018. See T. 24-50.




6 The Wide Range Academic Test “is an academic skills assessment which measures reading skills,
math skills, spelling, and comprehension.” Jones v. Colvin, No. 4:15-CV-00388 (MM), 2016 WL 7735259,
at *13 n.26 (S.D. Tex. Sept. 29, 2016).
7 Plaintiff previously filed three Title XVI applications. See T. 52, 141. The first was filed on February 19,
2009 and denied April 30, 2009; the second claim was filed on February 4, 2011 and denied on June 9,
2011; and the third was filed on October 12, 2011 and denied on January 17, 2012. See T. 52, 141.

                                                      7
        Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 8 of 23




       On August 30, 2018, ALJ Fein rendered an unfavorable decision and plaintiff

filed a timely appeal. See T. 7-23, 123; see also T. 5-6 (acknowledging plaintiff’s

request for review). On April 10, 2019, the Appeals Council denied plaintiff’s request for

review, making those findings the final determination of the Commissioner. See T. 1-6.

This action was thereafter commenced on June 5, 2019. See Dkt. No. 1.



                                  D. The ALJ’s Decision

       Applying the five-step sequential analysis, the ALJ first concluded that plaintiff

had not engaged in substantial gainful activity since February 17, 2016. See T. 12

(citing 20 C.F.R. § 416.971 et seq.). ALJ Fein then determined that plaintiff suffers from

several severe impairments, including Gordon Holmes syndrome, a learning disorder,

and cannabis abuse, in remission. See T. 12 (citing 20 C.F.R. § 416.920(c)). ALJ Fein

also determined that plaintiff suffers from a number of non-severe impairments—

hypogonadism, gynecomastia, congenital nystagmus, bilateral posterior subcapsular

polar age-related cataracts, and obesity—but that those non-severe impairments do not

cause plaintiff significant functional limitations. See T. 12.

       After specifically considering Listing 12.11 (Neurodevelopmental Disorders), ALJ

Fein concluded that plaintiff does not have an impairment—or combination of

impairments—that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. See T. 13-14. Proceeding

to the next step, the ALJ held that plaintiff retains the residual functional capacity

(“RFC”) to perform a full range of work at all exertional levels, but with the following non-

exertional limitations:



                                              8
        Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 9 of 23




              he can only occasional[ly] engage in balancing; should avoid
              concentrated exposure to unprotected heights and
              hazardous machinery; should avoid operational control of
              moving machinery; is limited to occupations requiring only
              occasional far acuity; is limited to simple, routine, and
              repetitive tasks; and is limited to a low stress job defined as
              only occasional decision making, occasional changes in the
              work setting, and occasional judgment required.

T. 14-18. In so holding, ALJ Fein afforded the opinions of P.A. Brunt, Dr. Jenouri, and

Dr. Inman-Dundon “great weight” and the opinions of Dr. Slowik and Dr. Krantweiss

“partial weight.” T. 17-18.

       Proceeding to step five, the ALJ determined that when considering plaintiff’s age,

education, work experience, as well as his RFC—in conjunction with the Medical-

Vocational Guidelines contained within 20 C.F.R. Part 404, Subpart P, Appendix 2

(commonly called “the Grids” or the “Grid”)—plaintiff is capable of performing a

significant number of jobs in the national economy. See T. 18 (citing 20 C.F.R. §§

416.969, 416.969a)). ALJ Fein noted that although plaintiff exhibited postural,

environmental, visual, and mental limitations, those limitations had little or no effect on

the occupational base of unskilled work at all exertional levels and, as a result, “[a]

finding of ‘not disabled’ is therefore appropriate under the framework of section 204.00

in the [Grids]” T. 18-19 (citing Social Security Ruling (“SSR”) 96-9p, Policy

Interpretation Ruling Titles II and XVI: Determining Capability to do Other Work—

Implications of a Residual Functional Capacity for Less Than Sedentary Work (“SSR

96-9p”), 1996 WL 374185 (S.S.A. July 2, 1996); SSR 85-15, The Medical-Vocational

Rules as a Framework for Evaluating Solely Nonexertional Impairments (“SSR 85-15”),

1985 WL 56857, at *4 (S.S.A. Jan. 1, 1985)). The ALJ therefore held that plaintiff “has




                                             9
          Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 10 of 23




not been under a disability, as defined in the Social Security Act, since February 17,

2016, the date the application was filed.”8 T. 19 (citing 20 C.F.R. § 416.920(g)).



                                E. The Arguments of the Parties

        Plaintiff advances multiple arguments in support of reversal. See Dkt. Nos. 14,

18. Plaintiff argues that (1) the physical portions of plaintiff’s RFC is based upon the

ALJ’s lay interpretation of bare medical evidence and is otherwise unsupported by

medical opinion; (2) the ALJ improperly substituted his lay judgment for the undisputed

medical opinion of Dr. Jenouri; (3) the ALJ failed to properly account for plaintiff’s

limitations with respect to attention, concentration, work-pace, memory, and limited

spelling and math skills; (4) the ALJ made unsupported factual conclusions; and (5) the

ALJ’s step five determination is not supported by substantial evidence. See Dkt. Nos.

14, 18.

        In response, the Commissioner argues that (1) the physical portions of the RFC

are supported by substantial evidence; (2) substantial evidence supports the ALJ’s

decision to partially discount Dr. Jenouri’s opinion; (3) substantial evidence supports the

ALJ’s mental RFC assessment and weighing of the opinion evidence related to those

mental impairments; (4) there is no prejudice to plaintiff stemming from the ALJ’s

alleged “unsupported factual conclusions”; and (5) the ALJ’s step five determination is

supported by substantial evidence. See Dkt. No. 17.




8 The earliest month for which benefits can be awarded is the month following the month the plaintiff files
his or application for benefits. See 20 C.F.R. § 416.335. Thus, the relevant period commences on the
application date. See Frye ex rel. A.O. v. Astrue, 485 F. App’x 484, 487 n.1 (2d Cir. 2012) (summary
order).

                                                    10
       Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 11 of 23




                                  II. Legal Standards

                                A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. § 405(g); Wagner

v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

determination of the Commissioner will only be reversed if the correct legal standards

were not applied, or the determination was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982).

       Substantial evidence is “more than a mere scintilla,” which means that in the

record one can find “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations omitted)).

Under this standard, “once an ALJ finds facts, we can reject those facts ‘only if a

reasonable factfinder would have to conclude otherwise.’” Brault v. Soc. Sec. Admin.,

Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (quoting Warren v. Shalala, 29 F.3d 1287,

1290 (8th Cir.1994)). Substantial evidence is “a very deferential standard of review-

even more so than the ‘clearly erroneous’ standard.” Brault, 683 F.3d at 448 (quoting

Dickinson v. Zurko, 527 U.S. 150, 153 (1999)).

       Where there is reasonable doubt as to whether the Commissioner applied the

proper legal standards, the decision should not be affirmed even though the ultimate

conclusion is arguably supported by substantial evidence. See Martone v. Apfel, 70 F.

Supp. 2d 145, 148 (N.D.N.Y. 1999) (citing Johnson, 817 F.2d at 986). However, if the



                                            11
         Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 12 of 23




correct legal standards were applied—and the ALJ’s finding is supported by substantial

evidence—the determination must be sustained “even where substantial evidence may

support the plaintiff’s position and despite that the court’s independent analysis of the

evidence may differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147,

153 (S.D.N.Y. 1992) (citation omitted).



                                  B. Determination of Disability 9

        “Every individual who is under a disability shall be entitled to a disability . . .

benefit[.]” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment . . . which has lasted or can be expected to last for a continuous period of

not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable impairment is

an affliction that is so severe that it renders an individual unable to continue with his or

her previous work or any other employment that may be available to him or her based

upon age, education, and work experience. See id. § 423(d)(2)(A). Such an

impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairment is

“based on objective medical facts, diagnoses[,] or medical opinions inferable from [the]

facts, subjective complaints of pain or disability, and educational background, age, and

work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 WL 399458, at *3




9 The analysis of supplemental security income benefits under Title XVI parallels the statutory and

regulatory framework applicable to disability insurance benefits claims under Title II in relevant part. See
Franki L. v. Comm’r of Soc. Sec., No. 6:18-CV-741 (GLS), 2019 WL 4736469, at *1 n.2 (N.D.N.Y. Sept.
27, 2019) (citing Barnhart v. Thomas, 540 U.S. 20, 24 (2003)).

                                                     12
          Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 13 of 23




(S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).

       The Second Circuit employs a five-step analysis to determine whether an

individual is entitled to disability benefits. See 20 C.F.R. §§ 404.1520, 416.920. In

particular,

               First, the [Commissioner] considers whether the [plaintiff] is
               currently engaged in substantial gainful activity.

               If [the plaintiff] is not, the [Commissioner] next considers
               whether [he or she] has a “severe impairment” which
               significantly limits his [or her] physical or mental ability to do
               basic work activities.

               If the [plaintiff] suffers such an impairment, the third inquiry is
               whether, based solely on medical evidence, the [plaintiff] has
               an impairment which is listed in Appendix 1 of the
               regulations. If the [plaintiff] has such an impairment, the
               [Commissioner] will consider him [or her] disabled without
               considering vocational factors such as age, education, and
               work experience; the [Commissioner] presumes that a
               [plaintiff] who is afflicted with a “listed” impairment is unable
               to perform substantial gainful activity.

               Assuming the [plaintiff] does not have a listed impairment,
               the fourth inquiry is whether, despite the [plaintiff]’s severe
               impairment, he [or she] has the residual functional capacity
               to perform his [or her] past work.

               Finally, if the [plaintiff] is unable to perform his [or her] past
               work, the [Commissioner] then determines whether there is
               other work which the [plaintiff] could perform.

Berry, 675 F.2d at 467 (2d Cir. 1982) (spacing added). At the first four steps of the

analysis, the plaintiff bears the initial burden of proof. See DeChirico v. Callahan, 134

F.3d 1177, 1180 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses

to the fifth step, then the burden shifts to the Commissioner to prove that the plaintiff is




                                               13
         Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 14 of 23




still able to engage in gainful employment somewhere. See DeChirico, 134 F.3d at

1180 (citing Berry, 675 F.2d at 467).



                                          III. Legal Analysis

                                              A. The RFC

        RFC is defined as “‘what an individual can still do despite his or her limitations[.]’”

Pardee v. Astrue, 631 F. Supp. 2d 200, 210 (N.D.N.Y. 2009) (quoting Melville v. Apfel,

198 F.3d 45, 52 (2d Cir. 1999)). “‘Ordinarily, RFC is the individual’s maximum

remaining ability to do sustained work activities in an ordinary work setting on a regular

and continuing basis.’” Melville, 198 F.3d at 52 (quoting SSR 96-8p, Policy

Interpretation Ruling Titles II and XVI: Assessing Residual Functional Capacity in Initial

Claims (“SSR 96-8p”)), 1996 WL 374184, at *2 (S.S.A. July 2, 1996)). A “regular and

continuing basis” refers to eight hours a day, for five days a week, or an equivalent work

schedule. Balles v. Astrue, 11-CV-1386 (MAD), 2013 WL 252970, at *2 (N.D.N.Y. Jan.

23, 2013) (citing Melville, 198 F.3d at 52).

        To properly ascertain a plaintiff’s RFC, the ALJ must assess the plaintiff's

exertional and nonexertional capacity. 10 See DiVetro v. Comm’r of Soc. Sec., No. 5:05-

CV-830 (GLS/DEP), 2008 WL 3930032, at *11 (N.D.N.Y. Aug. 21, 2008). The ALJ

should consider objective medical facts, diagnoses, and medical opinions based on

such facts, as well as the plaintiff’s subjective symptoms, including pain and




10 “Exertional capacity addresses an individual's limitations and restrictions of physical strength” and

includes “[s]itting, standing, walking, lifting, carrying, pushing, and pulling.” SSR 96-9p, 1996 WL 374185,
at *5. “Nonexertional capacity considers any work-related limitations and restrictions that are not
exertional” and includes “mental abilities, vision, hearing, speech, climbing, balancing, stooping, kneeling,
crouching, crawling, reaching, handling, fingering, and feeling.” See id.

                                                     14
        Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 15 of 23




descriptions of other limitations. See 20 C.F.R. §§ 404.1545, 416.945; see also Genier

v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010); Martone, 70 F. Supp. 2d at 150 (citing

LaPorta v. Bowen, 737 F. Supp. 180, 183 (N.D.N.Y. 1990)). The RFC determination

“must be set forth with sufficient specificity to enable [the court] to decide whether the

determination is supported by substantial evidence.” Ferraris v. Heckler, 728 F.2d 582,

587 (2d Cir. 1984). “Ultimately, ‘[a]ny impairment-related limitations created by an

individual’s response to demands of work . . . must be reflected in the RFC

assessment.’” Hendrickson v. Astrue, 5:11-CV-927 (ESH), 2012 WL 7784156, at *3

(N.D.N.Y. Dec. 11, 2012) (quoting SSR 85-15, 1985 WL 56857, at *6).

       In this case, ALJ Fein determined that plaintiff retains the RFC—despite his

impairments—to perform a full range of work at all exertional levels, but with the

following non-exertional limitations:

              he can only occasional[ly] engage in balancing; should avoid
              concentrated exposure to unprotected heights and
              hazardous machinery; should avoid operational control of
              moving machinery; is limited to occupations requiring only
              occasional far acuity; is limited to simple, routine, and
              repetitive tasks; and is limited to a low stress job defined as
              only occasional decision making, occasional changes in the
              work setting, and occasional judgment required.

T. 14-18. In arriving at this RFC, the only opinion evidence considered by the ALJ was

Dr. Jenouri by virtue of the fact that he was the only medical provider to opine on

plaintiff’s physical abilities. See T. 282. At the July 7, 2016 examination, Dr. Jenouri

noted that plaintiff reported “having difficulties with his balance” and “difficulties with

walking due to imbalance since childhood.” T. 280. Although Dr. Jenouri observed a

normal gait, he also observed that plaintiff was “[u]nable to walk on heels and toes




                                              15
          Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 16 of 23




without difficulty due to balance,” T. 281, and “abnormal tandem walk and heel-to-toe

testing,” T. 282. Dr. Jenouri then provided the following medical source statement:

               [Plaintiff] is restricted to activities in the seated position.
               [Plaintiff] is restricted from driving and operating heavy
               machinery or activities requiring fine visual acuity.

T. 282.

       In evaluating the opinion of Dr. Jenouri, ALJ Fein generally afforded it “great

weight.” T. 17. Regarding Dr. Jenouri’s opinion that plaintiff was “restricted to activities

in the seated position” ALJ Fein discounted that portion of the opinion—stating that he

“d[id] not give [it] greater weight”—because that sitting limitation was “vague and does

not outline [plaintiff’s] specific function-by-function abilities” and because the limitation

was “inconsistent with [plaintiff’s] lack of standing or walking deficits during most

examinations and varied activities of daily living, including his ability to walk places,

hike, fish, and grocery shop.” T. 17.

       As an initial matter, the undersigned acknowledges that the ALJ’s adoption of

only a portion of Dr. Jenouri’s opinion—while rejecting another portion of that opinion—

was not in and of itself inherently improper. Indeed, “[a]lthough the ALJ’s conclusion

may not perfectly correspond with any of the opinions of medical sources cited in his

decision, he was entitled to weigh all of the evidence available to make an RFC finding

that was consistent with the record as a whole.” Matta, 508 F. App’x at 56; see Cichocki

v. Astrue, 729 F.3d 172, 178 n.3 (2d Cir. 2013) (“An ALJ need not recite every piece of

evidence that contributed to the decision, so long as the record ‘permits [the reviewing]

to glean the rationale of an ALJ’s decision.’” (quoting Mongeur v. Heckler, 722 F.2d

1033, 1040 (2d Cir. 1983))). At the same time, however, “[a]n ALJ is prohibited from



                                                16
       Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 17 of 23




‘playing doctor’ in the sense that ‘an ALJ may not substitute his own judgment for

competent medical opinion.’” Quinto v. Berryhill, No. 3:17-CV-00024 (JCH), 2017 WL

6017931, at *12 (D. Conn. Dec. 1, 2017).

       As an examining medical consultant, Dr. Jenouri is qualified as an expert in the

field of social security disability. See Danielle R. v. Comm’r of Soc. Sec., No. 5:19-CV-

538 (ATB), 2020 WL 2062138, at *11 (N.D.N.Y. Apr. 29, 2020). His opinion, however,

is not entitled to any special deference or weight, and the ALJ must consider the

following factors in assessing his opinion:

              (1)    the source’s examination relationship and treatment
                     relationship with the plaintiff, including the length,
                     nature, and extent of the treatment relationship, if
                     applicable,
              (2)    the opinion’s supportability,
              (3)    the opinion’s consistency with the record as a whole,
              (4)    the source’s specialization, if any, and
              (5)    other factors, such as the source’s knowledge of
                     disability programs and familiarity with the case
                     record

See Bump v. Comm’r of Soc. Sec., No. 5:15-CV-1077 (GTS), 2016 WL 6311872, at *3

(N.D.N.Y. Oct. 28, 2016). To the extent that Dr. Jenouri failed to formulate a function-

by-function assessment in his opinion, this failure is not among the factors considered

when discounting an opinion. Although it is true that the regulations include a catchall

for all “other factors” that “tend to support or contradict the medical opinion,” 20 C.F.R.

§§ 404.1527(c)(6), 416.927(c)(6), it is difficult to see how a doctor’s failure to formulate

an opinion as a function-by-function assessment is somehow indicative of the reliability

of that doctor’s opinion. See, e.g., Stango v. Colvin, No. 3:14-CV-1007 (MAS), 2016

WL 3369612, at *11 (D. Conn. June 17, 2016) (noting that there is “no authority” that a

medical opinion be cast aside because it does not contain a function-by-function

                                              17
         Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 18 of 23




assessment especially because, under Second Circuit precedent, not even an ALJ has

an “obligation in every instance to perform a function-by-function analysis”); Rodriguez

v. Colvin, No. 15-CV-0297 (KPF), 2016 WL 1573464, at *13 (S.D.N.Y. Apr. 18, 2016).

        To the extent that ALJ Fein discounted Dr. Jenouri’s opinion as “vague,” the

undersigned agrees with that assessment. While Dr. Jenouri restricts plaintiff “to

activities in a seated position,” he did not otherwise elaborate “nor did he particularly

state that [plaintiff] can sit for an entire workday.” DiVetro, 2008 WL 3930032, at *12.

As a result, it is not clear whether the restriction to seated activities necessarily implies

that plaintiff is unable to stand or walk during the workday. If, for example, Dr. Jenouri

believed that plaintiff is unable to stand for up to two hours per day, this would result in

the erosion of the occupational base and, consequently, the ability to perform sedentary

work. 11 See Milhomme v. Comm’r of Soc. Sec., No. 3:17-CV-01369 (JAM), 2018 WL

4562347, at *3 (D. Conn. Sept. 24, 2018) (“Accordingly, any limitation in plaintiff’s ability

to walk/sit may significantly erode the occupational base and consequently her ability to

perform sedentary work.”); Spain v. Astrue, No. 07-CV-1776 (NGG), 2009 WL 4110294,




11 Although it is true, as the Commissioner notes, that a limitation to “seated activities” is not necessarily
inconsistent with a limitation to sedentary work, see Dkt. No. 17 at 7-8, “a certain amount of walking and
standing is often necessary in carrying out job duties” that are associated with sedentary work. SSR 96-
9p, 1996 WL 374185, at *3. To that end, SSR 96-9p states, in relevant part, that:

                 Standing and walking: The full range of sedentary work requires that an
                 individual be able to stand and walk for a total of approximately 2 hours
                 during an 8–hour workday. If an individual can stand and walk for a total
                 of slightly less than 2 hours per 8–hour workday, this, by itself, would not
                 cause the occupational base to be significantly eroded. Conversely, a
                 limitation to standing and walking for a total of only a few minutes during
                 the workday would erode the unskilled sedentary occupational base
                 significantly. For individuals able to stand and walk in between the
                 slightly less than 2 hours and only a few minutes, it may be appropriate
                 to consult a vocational resource.

Id. at 6 (second emphasis added).

                                                      18
        Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 19 of 23




at *6 (E.D.N.Y. Nov. 25, 2009) (“[T]he court finds that [the plaintiff’s] ability to walk or

stand for only one to two hours a day significantly erodes the occupational base.”).

       It is not the Court’s role to engage in speculation with respect to the contours of

Dr. Jenouri’s opinion or plaintiff’s alleged exertional limitations. While the undersigned

does agree that plaintiff’s limitation to “activities in the seated position” is vague, it was

nonetheless the only opinion in the medical record that addressed plaintiff’s exertional

limitations. In rejecting that portion of the opinion, the ALJ failed to seek clarification

from Dr. Jenouri or otherwise order a new consultative examination. In that respect, this

left the ALJ’s RFC assessment unsupported by any medical opinion evidence.

       The Second Circuit has held that when a physician’s opinion is not contradicted

by another medical opinion, there “must be overwhelmingly compelling evidence in

order to overcome it.” Giddings v. Astrue, 333 F. App’x 649, 652 (2d Cir. 2009)

(summary order) (citing Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)); see Flynn

v. Comm’r of Soc. Sec., 729 F. App’x 119, 121 (2d Cir. July 6, 2018) (summary order)

(“[W]hile a physician’s opinion might contain inconsistencies and be subject to attack, a

circumstantial critique by non-physicians, however thorough or responsible, must be

overwhelmingly compelling in order to overcome a medical opinion.”). In Giddings, the

ALJ rejected “the only medical opinion . . . that explicitly addresses the effect of [the

plaintiff’s] impairments on [his] ability to work.” Giddings, 333 F. App’x at 652 (emphasis

in original). The Second Circuit determined that although the ALJ stated that the sole

opinion was “based upon a single examination, is not well supported by medical

evidence, and is inconsistent with the [plaintiff]’s reports of her daily activities,” this




                                               19
         Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 20 of 23




rationale “failed to provide the [overwhelming] compelling critique needed to overcome

the uncontradicted medical opinion of [the consultative examiner].” Id. at 652.

        To be sure, the medical evidence in the current record, particularly with respect

to plaintiff’s exertional limitations, was extremely sparse. It cannot be said that Dr.

Jenouri’s opinion “was ‘but one piece of a voluminous medical history and record.’” Dkt.

No. 17 at 10 (quoting Alvarez v. Colvin, No. 15-CV-6193 (JWF), 2016 WL 5791205, at

*9 (W.D.N.Y. Sept. 30 2016)). Given this paucity of opinion evidence, the undersigned

is unable to conclude that the reasoning provided for rejecting portions of plaintiff’s

exertional limits was sufficiently compelling to overcome the fact that it was the only

medical opinion contained in the record regarding plaintiff’s functional restrictions. See

Giddings, 333 F. App’x at 652 (quoting Burgess, 537 F.3d at 129). It is certainly true

that an ALJ may base an RFC assessment on evidence other than medical opinions—

such as treatment notes and activities of daily living—but the instant record simply

cannot be characterized as “overwhelming compelling” Flynn, 729 F. App’x at 12. For

example, one of the primary reasons for rejecting Dr. Jenouri’s opinion was plaintiff’s

ability to engage in certain activities of daily living, “including his ability to walk places,

hike, fish, and grocery shop.”12 T. 17. Although an ALJ is required to consider a

plaintiff’s activities of daily living, “‘[s]uch activities do not by themselves contradict

allegations of disability[.]’” Knighton v. Astrue, 861 F. Supp. 2d 59, 69 (N.D.N.Y. 2012);

see Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998) (“a [plaintif] need not be an

invalid to be found disabled”). The undersigned is not persuaded that plaintiff’s reported



12In addition, while it is true that plaintiff exhibited no standing and walking deficits in most examinations,
see, e.g., T. 307 (“normal gait”), there are also several examinations where plaintiff did exhibit deficits.
See, e.g., T. 241 (“appears unsteady on his feet, unable to walk a straight line down the hall”).

                                                      20
       Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 21 of 23




activities, many of which could be characterized sedentary, are sufficient to overcome

Dr. Jenouri’s opinion. See Bleil v. Colvin, No. 3:15-CV-1492 (LEK/ATB), 2017 WL

1214499, at *9 (N.D.N.Y. Mar. 31, 2017).

      Given the limited medical information in the present record, particularly with

respect to plaintiff’s physical functioning, ALJ Fein should have recognized that

additional opinion evidence was necessary. To be sure, it is typically within an ALJ’s

discretion whether to seek updated or additional medical opinion evidence, however,

the nature of plaintiff’s alleged impairments—and the lack of sufficient medical opinion

evidence regarding plaintiff’s physical functioning—created a gap in the evidence that

the ALJ did not adequately address in this case. This gap prevented the ALJ from

properly arriving at an RFC supported by substantial evidence. On the current record, it

is unclear how the ALJ could have conducted a reasoned assessment without

improperly relying on his own lay opinion in determining plaintiff’s RFC. As a result,

remand is required. See Parker v. Harris, 626 F.2d 225, 235 (2d Cir. 1980) (noting that

“[w]hen there are gaps in the administrative record or the ALJ has applied an improper

legal standard . . . remand to the Secretary for further development of the evidence” is

generally appropriate”).



                           B. Plaintiff’s Remaining Arguments

      Plaintiff makes a number of additional arguments in his brief. See Dkt. No. 14.

Because the Court has determined that remand is required, the Court declines to reach

a decision on the merits of these remaining arguments. On remand, and after further

development of the record and a new hearing, the ALJ should consider each of the



                                            21
       Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 22 of 23




other alleged errors not discussed in this decision as appropriate. See, e.g., Casanova

v. Saul, No. 3:19-CV-00886 (TOF), 2020 WL 4731352, at *6 (D. Conn. Aug. 14, 2020)

(“‘upon remand and after a de novo hearing, [the ALJ] shall review this matter in its

entirety.’”); Critoph v. Berryhill, No. 1:16-CV-00417 (MAT), 2017 WL 4324688, at *4

(W.D.N.Y. Sept. 28, 2017) (“The ALJ is instructed to consider these additional

arguments on remand.”); Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL 7017395,

at *10 (N.D.N.Y. Dec. 1, 2016) (declining to reach arguments “devoted to the question

whether substantial evidence supports various determinations made by [the] ALJ”

where the court had already determined remand was warranted); Morales v. Colvin, No.

13-CV-6844 (LGS) (DF), 2015 WL 13774790, at *23 (S.D.N.Y. Feb. 10, 2015) (the court

need not reach additional arguments regarding the ALJ's factual determinations “given

that the ALJ's analysis may change on these points upon remand”) (subsequent history

omitted).



                                       IV. Conclusion

      WHEREFORE, for the reasons stated above, it is hereby:

      ORDERED, that plaintiff’s motion for judgment on the pleadings (Dkt. No. 14) is

GRANTED IN PART; and it is further

      ORDERED, that the Commissioner’s motion for judgment on the pleadings (Dkt.

No. 17) is DENIED; and it is further

      ORDERED and the matter is REVERSED and REMANDED pursuant to

sentence four of 42 U.S.C. § 405(g), to the Commissioner for further proceedings

consistent with this Memorandum-Decision and Order.



                                            22
      Case 3:19-cv-00663-CFH Document 20 Filed 09/21/20 Page 23 of 23




Dated: September 21st , 2020
       Albany, New York




                                    23
